Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28, 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10918959. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader version of U.S. Patent No. 10918959. The Examiner has provided a breakdown below:
Application 17/164075
U.S. Patent No. 10918959
A method for playing and determining a winner of a fantasy sports game played on computer implemented application on a slot machine, the slot machine comprising a processor and a user interface, the method comprising: 
 method for playing and determining a winner of a fantasy sports game played on computer implemented application on a network comprising a plurality of nodes, the method comprising: 
creating, by the processor, a first fantasy team, the first fantasy team having a plurality of first players corresponding to one or more positions of a professional sports league, wherein the plurality of first players comprise players in the professional sports league; wherein creating the first fantasy team comprises:
creating, by a processor, a first fantasy team associated with a first node of the network, the first fantasy team having a plurality of first players corresponding to one or more positions of a professional sports league, wherein the plurality of first players comprise players in the professional sports league; creating, by the processor, a second fantasy team associated with a second node of the network, the second fantasy team having a plurality of second players corresponding to one or more positions of the professional sports league, wherein the plurality of second players comprise players in the professional sports league; matching, by the processor over the network, the second fantasy team to the first fantasy team, the first fantasy team to play the second fantasy team in the fantasy sports game; wherein creating the first fantasy team comprises: receiving, by the processor and based on an electronic token, a first team selection decision at the first node, the first team selection decision selecting a first player from the players of the professional sports league, the electronic token indicating a node of the plurality of nodes that needs to make a decision; wherein creating the second fantasy team comprises:
receiving, by the processor, a first team selection decision at the user interface, the first team selection decision selecting a first player from the players of the professional sports league; receiving, by the processor via the user interface, an indication of a beginning to the fantasy sports game;
receiving, by the processor and based on the electronic token, an indication of a second team selection decision at the second node, the second team selection decision selecting a second player from the players of the professional sports league, wherein the network provides a threshold quality of service during the creating the first fantasy team and during the creating the second fantasy team;
generating, by the processor, statistical information associated with each player of the plurality of first players on the first fantasy team wherein the generating comprises, for each player of the plurality of first players: with the first player; and
generating, by the processor, statistical information associated with each player of the plurality of first players on the first fantasy team and statistical information associated with each player of the plurality of second players on the second fantasy team, wherein the generating comprises, for each player of the plurality of first players and each player of the plurality of second players:
selecting a random game, the random game comprising a historical game played by the first player, the random game being different for each first player; retrieving, from a server, statistical information for the random game, the statistical information associated
selecting a random game, the random game comprising a historical game played by the player, the random game being different for each player; retrieving, from a server, statistical information for the random game, the statistical information associated with the player; and
calculating a total player score for the first player based on the retrieved statistical information associated with the first player and the random game;
calculating a total player score for the player based on the retrieved statistical information associated with the player and the random game;
calculating, by the processor and once all games for all first players of the first fantasy team are completed, a first base fantasy team score by adding together the total player score for each player of the first fantasy team;
calculating, by the processor and once all games for all players of the first fantasy team are completed, a first base fantasy team score by adding together the total player score for each player of the first fantasy team;
providing, by the processor, the first base fantasy team score to a display of the user interface; providing, by the processor via the user interface, an indication for a bonus option;
providing, by the processor, the first base fantasy team score to a display of a user interface;
randomly selecting, by the processor, in response to receiving a selection of the indication, and after calculating the first base fantasy team score, a first additional player to add to the plurality of first players of the first fantasy team; and
randomly selecting, by the processor and after calculating the first base fantasy team score, a first additional player to add to the plurality of first players of the first fantasy team; and
calculating, by the processor, first final fantasy team score by adding a first bonus score to the first fantasy team score, the first bonus score based on a random historical game associated with the first additional player; providing, by the processor, the first final fantasy team score to the display;
calculating, by the processor, a first final fantasy team score by adding a first bonus score to the first fantasy team score, the first bonus score based on a random historical game associated with the first additional player; providing, by the processor, the first final fantasy team score to the display; comparing, by the processor, the first final fantasy team score to a second final fantasy team score, the second final fantasy team score comprising a sum of a second base fantasy team score and a second bonus score, the second base fantasy team score calculated by adding together the total player score for each player of the second fantasy team, the second bonus score based on a random historical game associated with a second additional player, the second additional player added to the plurality of second players of the second fantasy team;
determining, by the processor and based on the first final fantasy team score, a winner of the fantasy sports game; and providing, by the processor and responsive to the determining, the winner to the display.
determining, by the processor and based on the comparing, a winner of the fantasy sports game; and providing, by the processor and responsive to the determining, the winner to the display.


Claims 29 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10918959 in view of Wikander, US 20110021262 (Wikander). 
U.S. Patent No. 10918959 failed to disclose wherein indication of the beginning to the fantasy sports game comprises receiving an indication of a user selection on a user interface of the slot machine or receiving an indication of a slot machine arm pull. 
However, Wikander teaches that when it comes to fantasy sports gaming, it can be initiated based on receiving an indication of a user selection on a user interface of the slot machine or receiving an indication of a slot machine arm pull (Abstract, para 31-32.  A user spinning a reels for populating a fantasy roster is interpreted as encompassing the disclosed limitation.) because getting users to be actively involved in the game is that generates revenue (via advertising, transaction fees, data collection, related sales opportunities, or pay to play models), maximizing player engagement is good not only for the player, but for the game provider.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate Wikander’s teachings with U.S. Patent No. 10918959 because getting users to be actively involved in the game is that generates revenue (via advertising, transaction fees, data collection, related sales opportunities, or pay to play models), maximizing player engagement is good not only for the player, but for the game provider.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the implementation of a fantasy sports game comprising historical games.
	The limitation of “receiving, at a user interface of the slot machine, a selection of a fantasy team, the fantasy team having a plurality of players corresponding to one or more positions of a professional sports league, wherein the plurality of players include players in the professional sports league; wherein receiving the selection of the fantasy team comprises: receiving, by the processor, a team selection decision at the user interface, the team selection decision selecting a player from the players of the professional sports league; receiving, by the processor via the user interface, an indication of a beginning to a fantasy sports game; generating, in response to receiving the indication, statistical information associated with each player of the plurality of players on the fantasy team, wherein the generating comprises, for each player of the plurality of players: selecting a random game, the random game comprising a historical game played by the player, the random game being different for each player; retrieving statistical information for the random game, the statistical information associated with the player; and calculating a total player score for the player based on the retrieved statistical information associated with the player; and calculating, once all games for all players of the fantasy team are completed, a base fantasy team score by adding together the total player score for each player of the fantasy team; providing the base fantasy team score to a display of a user interface; randomly selecting, after calculating the base fantasy team score, a first additional player to add to the plurality of players of the fantasy team; and calculating a final fantasy team score by adding a bonus score to the base fantasy team score, the bonus score based on a random historical game associated with the first additional player; and providing the final fantasy team score to the display; determining, based on the final fantasy team score, a winner of the fantasy sports game; and providing, responsive to the determining, the winner to the display”, is reasonably and broadly interpreted as being directed towards  being directed towards concepts performed in the human mind as well as certain methods of organizing human activities but for the recitation of generic computer components.
To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Furthermore further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of the implementation of a fantasy sports game comprising historical games. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
To further elaborate on the Examiner’s interpretation regarding the claim language and how they can fall within the “Certain Methods of Organizing Human Activity” or within the “Mental Processes” grouping of abstract ideas, below is a breakdown of how the limitations are viewed regarding claim 21 (and similarly Claim 30 and 35):
a slot machine (generic computer components claimed at a high level), the slot machine comprising:
	a user interface having a display (generic computer components claimed at a high level) at least one programmable processor (generic computer components claimed at a high level); and 
	a machine-readable medium storing instructions that, when executed by the at least one programmable processor (generic computer components claimed at a high level), cause the at least one programmable processor to perform operations comprising: 
	receiving, at a user interface of the slot machine, a selection of a fantasy team, the fantasy team having a plurality of players corresponding to one or more positions of a professional sports league, wherein the plurality of players include players in the professional sports league (organizing human activity including personal interaction, specifically following rules or instructions of a game, such as making an input via input device. This is also directed towards mental processes since an individual can mentally receive a selection of a fantasy team via verbal communications or as a selection written on a piece of paper and can be viewed a form of evaluation/judgement that can be performed in the human mind because an individual that can create a fantasy team roster of that comprises a selection of athletes (ie: “John creates a fantasy team roster comprising a selection of athletes.)); 
	wherein receiving the selection of the fantasy team comprises: 
receiving, by the processor (generic computer components claimed at a high level), a team selection decision at the user interface, the team selection decision selecting a player from the players of the professional sports league (organizing human activity including personal interaction, specifically following rules or instructions of a game, such as making an input via input device to select players to make a fantasy sports roster. This is also interpreted as being directed towards a mental process. This is also directed towards mental processes as similarly expressed above.); 
	receiving, by the processor (generic computer components claimed at a high level) via the user interface, an indication of a beginning to a fantasy sports game (organizing human activity including personal interaction, specifically following rules or instructions of a game, such as making an input via input device to select players to make a fantasy sports roster. This can also be a mental process because an individual could be verbally told when to initiate a fantasy game play.); 
	generating, in response to receiving the indication, statistical information associated with each player of the plurality of players on the fantasy team, wherein the generating comprises, for each player of the plurality of players (Additional element – extra-solution activity. This can also be viewed as a a mental process because an individual can observer the performance of a player and determine statistical information associated with said player based on performance metrics.)
	selecting a random game, the random game comprising a historical game played by the player, the random game being different for each player (Additional element – extra-solution activity. This can can be viewed as a form of evaluation/judgement that can be performed in the human mind because an individual can easily select a historical game that have been played by his selected athlete in which so that statistical information associated with such athletes can be looked up (ie: John looks up a historical game and determines how well or badly one of his selected athletes performed.);
retrieving statistical information for the random game, the statistical information associated with the player (Additional element – extra-solution activity. This can be viewed as a form of evaluation/judgement that can be performed in the human mind because an individual actually look up the historical games in order to evaluate the performance of the selected athletes for said games. (ie: John looks up a football game that took place back in 1990 that was played by one of his selected athletes and look up how well the athlete performed.); and 
	calculating a total player score for the player based on the retrieved statistical information associated with the player (Additional element – extra-solution activity. This can be viewed as a form of evaluation/judgement that can be performed in the human mind because an individual can look up how well an athlete performed and can used the performance metrics of the athlete in order to calculate total amount of points total based on such performances (ie: John’s selected athlete “X” made passed for 350 years and had 5 touch touchdowns which counts as 35 points as a result....John’s selected athlete “Y” ran for 150 yards and scored two touchdowns which counts as 45 points as a result....etc.); and 
	calculating, once all games for all players of the fantasy team are completed, a base fantasy team score by adding together the total player score for each player of the fantasy team (Additional element – extra-solution activity. This can be viewed as a form of evaluation/judgement that can be performed in the human mind because, based on how the athletes had performed from the player’s selected fantasy team roster, the points can all be accumulated for an overall score (ie: John had fantasy team roster scored an overall score of 330 points for the first week of all the historical games played by each athlete that had been selected.);
	providing the base fantasy team score to a display of a user interface (Additional element – extra-solution activity); 
	randomly selecting, after calculating the base fantasy team score, a first additional player to add to the plurality of players of the fantasy team (Additional element – extra-solution activity); and 
calculating a final fantasy team score by adding a bonus score to the base fantasy team score, the bonus score based on a random historical game associated with the first additional player (Additional element – extra-solution activity. This an be viewed as form of can be viewed as a form of evaluation/judgement that can be performed in the human mind by providing a calculated score to the player after an individual looks up how well an athlete has performed such as writing the tallied score on a piece of paper with a pen (ie: the combination of scores of all the athletes on the fantasy roster for John’s fantasy team out to 330 points); and 
providing the final fantasy team score to the display (generic computer components claimed at a high level. This can be viewed as form of can be viewed as a form of evaluation/judgement that can be performed in the human mind by providing a calculated score to the player for the second team after an individual looks up how well an athlete has performed such as writing the tallied score on a piece of paper with a pen (ie: the combination of scores of all the athletes on the fantasy roster as well as the score for Athlete Z for John’s fantasy team comes out to a total of 345 points); 
determining, based on the final fantasy team score, a winner of the fantasy sports game (Additional element – extra-solution activity. This can be viewed as form of can be viewed as a form of evaluation/judgement that can be performed in the human mind because an individual can compare points achieved against another individual to determine a winner); and 
providing, responsive to the determining, the winner to the display (Additional element – post-solution activity. This can be viewed as form of can be viewed as a form of evaluation/judgement that can be performed in the human mind by providing response on who the winner is, such as verbally congratulating the winner that achieved the winning amount points.).  
The Examiner would also like to point out that paragraph 58 of Walker et al., US 20040082384 teaches that gaming machines can include components well known in the art, specifically a processor 205, Ram 210 and ROM 215, a data storage device 220, a random number generator 225, a communication port 230, a hopper controller 235, a hopper 240, a video controller 245, a touch screen 250, a coin acceptor controller 255, a coin acceptor 260, a bill acceptor controller 265, a bill acceptor 270, a reel controller 275, reels 280a, 280b and 280c, an input device 285, an output device 290 and a sensor 295. This means shows how components disclosed in the instant application are actually well-known to one of ordinary skill in the art and therefore not considered particular components that would otherwise direct the invention towards something “significantly more” or results in a practical application.
In addition, the Examiner would also like to point out that paragraph 1 of Baazov et al., discloses that fantasy sports league games are well known. Generally, in such games, participants select or “draft” currently active real-life athletes to form fantasy teams. A participant's success or failure in the game corresponds to the performance of the players in real-life games. Fantasy sports leagues can be of varying duration including daily, weekly or seasonal and may include both paid and free contests. Prizes, including monetary prizes, are awarded based on performance of the participants' fantasy team. This means the concept of fantasy sport game play is well-known to one of ordinary skill in the art. In this case, while the claimed invention does vary from Baazov, the Examiner does not believe a variation in such game rules and how a fantasy sport game can be implemented results in something “significantly more”.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a slot machine, a display, processor for the implementation of a fantasy sports game comprising historical games are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims are not patent eligible.
	Claims 21-29, 31-34, 36-40 do not remedy the deficiencies of claims 21, 30, and 35, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715